             Case 1:16-cv-01281-SS Document 84 Filed 01/28/19 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
vs.                                            §   NO: AU:16-CV-01281-SS
                                               §
DOMINIQUE G. COLLIOT                           §
                                               ORDER

      IT IS ORDERED that a status conference in this case is set on Tuesday, February 05, 2019, at

10:00 AM, in Courtroom No. 2, Fourth Floor of the United States Courthouse, 501 West Fifth Street,

Austin, Texas. Counsel must be prepared to discuss the following:

      1.   Motions pending;

      2.   Any further discovery requests;

      3.   Counsel and witness availability for trial;

      4.   Settlement negotiations (the Plaintiff[s] must have made an initial offer to settle the entire
           case prior to the status conference, and the Defendant[s] must have had sufficient time to
           respond to the offer prior to the status conference).

      The status conference may be conducted by telephone, and any such request must be made by

February 1, 2019. The party making such request must confirm with other parties in the case and call

Linda Mizell at 512/916-5230 to schedule. The use of cell phones, cordless telephones, or speaker

phones is prohibited during a telephonic appearance.

      SIGNED this the 28th day of January, 2019.


                                                   ______________________________
                                                   SAM SPARKS
                                                   SENIOR UNITED STATES DISTRICT JUDGE
